Citation Nr: 1028964	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-19 452	)	DATE
	)
	)

 
Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL


The Veteran and his friend.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) in Manila, the Philippines.  Due to the 
Veteran's place of residence, the RO in San Diego, California 
performed the most recent development.

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing, conducted via video 
conference.  A transcript of that hearing has been added to the 
claims file.  

During the pendency of this appeal, in a May 2007 rating 
decision, the Manila RO denied the Veteran's claims for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and gastritis.  In June 2007, the Veteran filed a 
Notice of Disagreement regarding this decision.  In February 
2008, the Manila RO issued a Statement of the Case (SOC) and, in 
March 2008, the same RO issued a Supplemental Statement of the 
Case (SSOC).  The Veteran did not file a substantive appeal to 
the Board in a timely fashion regarding these issues.  Therefore, 
the May 2007 rating decision is now final, and the issues of 
service connection for PTSD and gastritis are not in appellate 
status and are not before the Board.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009).  As the Veteran indicated that he wished to 
pursue these matters at the June 2010 Board hearing, the Board 
refers the Veteran's applications to reopen his respective claims 
for service connection for PTSD and gastritis to the San Diego RO 
for necessary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
pulmonary tuberculosis was denied in a Board decision dated April 
1988.  

2.  A September 2005 rating decision denied the Veteran's most 
recent application to reopen his claim for service connection for 
pulmonary tuberculosis and the Veteran did not appeal.  

3.  Evidence submitted since the September 2005 rating decision 
regarding the Veteran's claim for service connection for 
pulmonary tuberculosis is new, raises questions relating to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.

4.  Tuberculosis was not shown during service, the objective 
medical evidence does not contain any indication of a nexus 
between any current lung disorder and service, and the lay 
evidence submitted in favor of this claim either lacks 
credibility or cannot be considered competent medical evidence.

5.  A September 2005 rating decision denied the Veteran's claim 
for service connection for glaucoma and the Veteran did not 
appeal.  

6.  Evidence submitted since the September 2005 decision 
regarding the Veteran's claim for service connection for glaucoma 
is new, raises questions relating to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

7.  The Veteran did not have an eye disorder during service and 
the objective medical evidence does not indicate a nexus between 
a current eye disorder and any incident of service.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1998); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2009).

2.  Evidence received since the September 2005 rating decision 
regarding the Veteran's claim for service connection for 
tuberculosis is new and material, and the claim of service 
connection for pulmonary tuberculosis is reopened.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

3.  Service connection for pulmonary tuberculosis is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

4.  Evidence received since the September 2005 rating decision 
regarding the Veteran's claim for service connection for glaucoma 
is new and material, and the claim of service connection for 
glaucoma is reopened.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

5.  Service connection for glaucoma is not warranted.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Because the determination below constitutes a full grant of the 
Veteran's applications to reopen the respective claims for 
service connection, there is no reason to discuss the impact of 
the VCAA as to the Veteran's submission of new and material 
evidence.  However, because the Veteran's respective claims for 
service connection are denied in this decision, the Board will 
review the VCAA notification actions regarding said claims.  

a.  Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the Veteran's 
status; (2) the existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

A July 2006 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  The Veteran was informed about the 
information and evidence not of record that was necessary to 
substantiate his claims; the information and evidence that VA 
would seek to provide; the information and evidence the Veteran 
was expected to provide; and the information required by Dingess.  

Also, the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the essential fairness of the 
adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's VA service 
and treatment records to assist the Veteran with his claims.

Regarding the Veteran's claim for service connection for 
tuberculosis, the Board notes that, during the June 2010 Board 
hearing, the Veteran requested that the VA obtain a copy of the 
original chest X-ray plates created at his May 1949 service 
discharge examination.  The Board notes that the file does not 
contain a copy of the original plates.  However, in the May 1949 
service discharge examination report, the examiners noted that 
the Veteran's chest X-ray was negative for any disorders.  There 
is nothing in the May 1949 service discharge examination report 
itself that leads the Board to believe the examination was less 
than complete and/or adequate.  The Board also notes that nothing 
suggests that the service medical examiners were not competent to 
perform the required examination and testing.  Cf., Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by someone who is able to provide "competent medical 
evidence" under § 3.159(a)(1)).  In light of the foregoing, the 
Board finds a remand is not necessary in this situation because 
there is sufficient competent clinical evidence of record 
regarding the contents of the May 1949 X-ray examination report.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).

Regarding the Veteran's claim for service connection for 
glaucoma, in a May 1997 private treatment record, an examiner 
indicated that the Veteran was originally diagnosed with this 
disorder by a Dr. Fang in Honolulu, Hawaii.  In December 2006, 
the RO issued a letter to Dr. Fang's address, as provided by the 
Veteran., requesting all relevant treatment records.  The letter 
was returned as both undeliverable and not forwardable.  As Dr. 
Fang cannot be reached at his address of record, any further 
attempts to seek records from Dr. Fang would be futile and, 
without a current address of record, the VA has no further duty 
to seek such records.  38 U.S.C.A. § 5103A(b)(3).  Moreover, in 
an April 2005 letter, Dr. Gordon J. Montgomery stated that he had 
treated the Veteran for glaucoma since May 1977.  The record 
contains no treatment records from this examiner's facility dated 
prior to May 1997.  However, the Board notes that, in the May 
1997 private treatment record mentioned previously, the examiner, 
presumed to be Dr. Montgomery, noted that the Veteran initially 
was diagnosed with glaucoma by Dr. Fang in 1996.  Also, in his 
request for records, the Veteran reported that he first sought 
treatment from Dr. Montgomery in 1996.  Moreover, the evidence of 
record suggests that, in 1977, the Veteran was residing in the 
Philippines and, as Dr. Montgomery practices in California, it 
appears very unlikely that he could have seen the Veteran at that 
time.  Therefore, as the evidence strongly suggests that the RO 
acquired all relevant records from Dr. Montgomery's office, a 
remand is not necessary to procure further records.  Id.  The 
Board finds that there is no indication of any additional 
relevant evidence that has not been obtained or for which the VA 
has not either procured or made all reasonable attempts to 
procure to assist the Veteran with his appeal.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: when (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus, but is too equivocal, or 
lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The appellant was not afforded a VA examination or VA medical 
opinion regarding his respective claims.  However, the Board 
concludes an examination is not needed in this case.  Indeed, 
there is no showing of treatment or complaints referable to the 
claimed disorders during active service.  There is no objective 
medical evidence of post-service treatment for either disability 
until years after service and no credible evidence of continuous 
symptomatology.  Finally, as will be explained more fully below, 
there is no competent medical evidence suggesting a nexus between 
the Veteran's respective disorders and service.  Therefore, even 
under the low threshold of McLendon, the Board finds that 
examinations are not required.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  New and Material Evidence

Generally, an appealed RO or Board decision denying service 
connection will become final.  See 38 U.S.C.A. § 7104, 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the VA must 
reopen the claim and review its former disposition.  38 U.S.C.A. 
§ 5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

(i).  Tuberculosis.

Regarding the Veteran's application to reopen a claim for service 
connection for tuberculosis, there was a prior Board decision in 
April 1988, denying the Veteran's initial claim for service 
connection for tuberculosis.  Subsequently, the Manila RO denied 
an application to reopen his claim in a September 2005 rating 
decision.  Because the Veteran did not appeal this decision, it 
is now final.  38 U.S.C.A. § 7105.  In the more recent decision, 
the Manila RO stated that, although the evidence submitted showed 
recent findings regarding the Veteran's lung disorder, it did not 
establish either the incurrence of tuberculosis in service or a 
link between the Veteran's service and the current findings.  
Also, the evidence did not indicate that the Veteran had been 
treated for the condition at any time since service.  

Reviewing the evidence submitted since the September 2005 rating 
decision, in a December 2005 statement, the Veteran reported that 
he was not given a service discharge examination.  He also 
indicated that he was first diagnosed with tuberculosis in 1950.   
He stated that employers found him to be ineligible for many 
positions due to this disorder, but recalled that he was able to 
maintain a job for many years when his physician placed him on 
medication in February 1954.  He indicated that it was his belief 
that he developed tuberculosis during service and that the 
disorder would have been noted in a service discharge examination 
had he been provided with one.  

In a December 2005 statement, the Veteran's spouse reported that 
she married the Veteran in February 1955.  As she was a working 
pharmacist, she stated that she provided the Veteran with the 
tuberculosis medication prescribed by the physician noted in the 
Veteran's December 2005 statement.  She also reported that the 
Veteran believed that he had developed tuberculosis during 
service.    

In a November 2006 statement, the Veteran reiterated that he was 
not provided with a service discharge medical examination.  He 
recalled that, on the day of the purported examination contained 
in the claims file, he was at a military ceremony with his unit.  

At the June 2010 Board hearing, the Veteran stated that he had 
recently seen a copy of the service discharge physical 
examination, signed by the four examiners.  The Veteran reported 
feeling confused because he did not know the doctors and was not 
examined prior to discharge.  He also testified that he was 
diagnosed with active tuberculosis in 1994.  

In determining the issue of whether newly received evidence is 
new and material, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  When 
taken at face value, as is required when determining solely 
whether to reopen a previously denied claim, the newly submitted 
evidence suggests that the Veteran contracted chronic 
tuberculosis during service and that he still has the disorder.  
Therefore, the Board finds that the evidence submitted since the 
September 2005 rating decision regarding tuberculosis is new and 
material, as it relates to unestablished facts necessary to 
substantiate the claim seeking service connection for 
tuberculosis, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence is new and 
material and the claim of entitlement to service connection for 
tuberculosis must be reopened.

(ii)  Glaucoma.  

Regarding the Veteran's application to reopen a claim for service 
connection for glaucoma, there was a prior rating decision in 
September 2005, denying the Veteran's initial claim for service 
connection.  Because the Veteran did not appeal this decision, it 
is now final.  38 U.S.C.A. § 7105.  In their decision, the Manila 
RO stated that there was no evidence indicating treatment for 
this disorder during service or within one year from the date of 
discharge.  Also, the accumulated evidence did not establish a 
link between any current glaucoma disorder and service.  

Reviewing the evidence submitted subsequent to the September 2005 
rating decision, in a December 2005 statement, the Veteran 
reported that, in July 1947, he contracted malaria and injured 
his left eye in an accident, resulting in temporary blindness and 
a ten-day hospitalization.  The Veteran stated that it was not 
until years later that he discovered that the service treatment 
records only included notations regarding the malaria treatment.  

In a December 2005 statement, the Veteran's wife reported that he 
was hit by a tree branch during service, at which time he was 
temporarily blinded.  

In a June 2007 statement, the Veteran stated that he was 
discharged without a physical examination.  He also said that his 
glaucoma was a direct result of the eye injury he incurred during 
service.

At the June 2010 Board hearing, the Veteran testified that he was 
first diagnosed with glaucoma in 1980 or 1982.  He reiterated 
that he was hit in the eye with a tree branch during a typhoon 
during service and that he believed that his glaucoma resulted 
from this injury.   

In determining the issue of whether newly received evidence is 
new and material, the credibility of the evidence is to be 
presumed.  Justus, 3 Vet. App. at 510.  When taken at face value, 
as is required when determining solely whether to reopen a 
previously denied claim, the newly submitted evidence suggests 
that the Veteran incurred glaucoma due to an in-service eye 
injury.  Therefore, the Board finds that the evidence submitted 
since the September 2005 rating decision regarding glaucoma is 
new and material, as it relates to unestablished facts necessary 
to substantiate the claim  and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence is new and 
material and the claim of entitlement to service connection for 
glaucoma must be reopened.

III.  Service Connection.

Service connection may be established for a disability resulting 
from a disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that particular injury or disease resulting in 
disability was incurred coincident with service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

(i).  Tuberculosis.  

Reviewing the entire evidence of record, the Veteran's service 
treatment records contain no notation indicating diagnosis or 
treatment for a lung disorder, to include tuberculosis.  In a 
June 1946 enlistment medical examination report, the examiner 
noted that a chest X-ray was negative for any disorders.  In a 
May 1949 service discharge examination, examiners indicated that 
the Veteran's lungs were normal and that a chest X-ray was 
negative for any disorder.  

The record contains a June 1949 request for a chest X-ray, signed 
by a physician at the National Chest Center in the Philippines.  
The record does not contain any copy of an X-ray examination 
report from that facility.  

In a January 1988 statement, the Veteran stated that he was 
provided a service discharge medical examination prior to his 
discharge and requested a copy of it.  

In a January 1989 statement, the Veteran reported that, prior to 
his discharge from service, a medical examiner took an X-ray, 
presumably of his chest.  In order to support his then ongoing 
claim for service connection for a heart disorder, he requested 
that the VA provide him with a copy of the in-service X-ray.

In an April 1993 statement, a friend of the Veteran stated that, 
one month after the Veteran's discharge, the Veteran reported to 
the National Chest Center for a physical examination.  He 
indicated that the examiners performed an X-ray study of the 
Veteran's chest and that their report indicated tuberculosis of 
the lungs.  He stated that the Veteran was given a copy of the 
report, but, as the examiners did not use carbon paper, the 
handwritten notations indicating tuberculosis were not 
transferred onto the copy.

In a July 1993 private treatment record, the examiner reported 
that a tuberculosis screening showed that the Veteran had 
tuberculosis in the past and that the disease was inactive.  The 
examiner also stated that a June 1993 chest X-ray showed right 
upper lobe fibrosis.

Having reopened the Veteran's claim for service connection and 
reviewed the entire record, the Board finds that the 
preponderance of evidence weighs against a grant of service 
connection for tuberculosis.  The service treatment records 
contain no notation indicating diagnosis or treatment for 
tuberculosis.  A May 1949 service medical discharge examination 
report on file indicates that a chest X-ray was normal.  The 
evidence of record contains no objective medical evidence 
indicating a diagnosis of tuberculosis until July 1993.  In the 
July 1993 private treatment record, the examiner noted that the 
Veteran's tuberculosis disorder, at that time, was inactive.  
Although the report also indicated upper lobe fibrosis of the 
lung, possibly related to tuberculosis, such significant lapses 
in time between the recorded onset of a medical disorder and the 
Veteran's discharge from service weigh against the instant claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also notes that the Veteran has submitted statements 
from himself, his spouse, and a friend in support of his claim.  
However, the Board finds that these statements either lack 
credibility or are not competent medical evidence sufficient to 
support the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (noting that, as part of its duties, the 
Board must weigh the credibility and weight given the evidence).  
As noted above, the current record of evidence contains a copy of 
a May 1949 service discharge medical examination, including the 
results of a negative chest X-ray, signed by four examiners.  In 
a December 1987 statement, the Veteran acknowledged that he was 
provided with a service medical examination prior to his 
discharge and wished to acquire a copy of it.  Also, in a January 
1988 statement, the Veteran reported that he was given an X-ray 
examination prior to discharge.  However, in his more recent 
statements and testimony, the Veteran has asserted that he was 
not provided with a service discharge medical examination.  As 
the record contains a copy of a service discharge examination 
report and the Veteran previously acknowledged participating in 
the examination, the Board places far greater weight of probative 
value on the contemporaneous treatment records than it does on 
the Veteran's more recent statements that are not only 
inconsistent with the historical record, but also with previous 
statements already included in the record.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
Therefore, the Board finds that the Veteran's recent statements 
regarding the May 1949 service discharge medical examination lack 
credibility.  

Also, the Veteran has attested that a June 1949 request for an X-
ray was actually a copy of an X-ray report diagnosing 
tuberculosis.  In support of this view, the Veteran submitted an 
April 1993 statement from a friend, indicating that the original 
copy of the June 1949 X-ray request contained a diagnosis for 
tuberculosis.  A lay person is capable of providing competent 
evidence as to things within their senses or capacity as a lay 
person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, in this instance, the Board does not finds that 
the respective accounts of the Veteran and his friend lack 
credibility.  First, the Board notes that the friend's account 
contains no statement indicating that the friend ever saw the 
June X-ray results personally and, therefore, as he was 
apparently repeating facts told him by the Veteran, his account 
is not probative in this matter.  More importantly, the May 1949 
X-ray report, contained within the Veteran's service discharge 
examination report, shows that the Veteran's lungs were normal as 
of that date.  The Board gives far more weight to the objective 
medical evidence already in the record than to the lay accounts 
of medical evidence not of record, suggesting a different 
diagnosis.   See Curry, 7 Vet. App. 59 at 68.  

Finally, in a September 2005 statement, the Veteran's wife, a 
pharmacist, reported that provided the Veteran with tuberculosis 
medication in the 1950s, at the request of his physician.  
Although the Veteran's wife possesses some medical training due 
to her position, the Board notes that the Veteran's wife did not 
indicate having diagnosed the Veteran as having tuberculosis in 
her own capacities.  More importantly, although the Veteran's 
wife is competent to report on her activities, in light of the 
May 1949 X-ray report, the Board finds that there is no objective 
evidence of continuity of symptomatology between the Veteran's 
discharge from service and the onset of a lung disorder, even if 
such occurred in the mid-1950's.  Therefore, although the 
Veteran's wife statement is competent evidence, when weighed 
against the other evidence of record, it is not sufficient to 
allow for the granting of service connection.  Therefore, the 
Board finds that her statement introduced in support of the 
Veteran's claim is not competent medical evidence capable of 
supporting the Veteran's claim.  See Madden, 125 F.3d at 1481.  

In short, the record contains lay statements from the Veteran's 
wife indicating some treatment for tuberculosis in the mid-
1950's.  The record also contains treatment records from the 
1990s indicating a diagnosis of inactive tuberculosis as well as 
upper lobe fibrosis of the lung.  However, the record contains no 
objective evidence indicating a link between the Veteran's 
tuberculosis disorder and any incident of service.  In light of 
the lack of any diagnosis or treatment for tuberculosis during 
service, the Veteran's negative March 1949 service discharge 
examination, and the lack any probative medical evidence 
indicating a link between any lung disorder and service, the 
Board finds that the preponderance of evidence weighs against the 
claim.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim for 
service connection for tuberculosis must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert, 1 Vet. App. at 49, 56.

(ii).  Glaucoma.

Reviewing the entire evidence of record prior to the September 
2005 rating decision, the Veteran's service treatment records 
contain no notation indicating diagnosis or treatment for an eye 
disorder, to include glaucoma.  In a June 1946 enlistment medical 
examination report, the examiner noted that the Veteran's vision 
was normal.  April 1948 service treatment records indicate in-
service treatment for malaria.  In a May 1949 service discharge 
medical examination report, the examiners noted that the 
Veteran's vision was normal.  

In a May 1997 private treatment record, the Veteran reported 
that, in 1947, he was hit in the left eye with a tree branch, and 
that he was diagnosed with glaucoma in 1996.

Subsequent records indicate further treatment for glaucoma.  

In an April 2005 statement, an examiner noted that the Veteran 
reported being struck in the left eye in Okinawa in 1947 and 
that, at that time, he noticed a loss of vision.  Therefore, the 
examiner opined that it was more likely than not that the 
Veteran's glaucoma was due to this injury.  

Having reopened the Veteran's claim and reviewed the evidence of 
record, the Board finds that the preponderance of evidence weighs 
against a grant of service connection for glaucoma.  The service 
treatment records contain no notation indicating diagnosis or 
treatment for any eye disorder.  The May 1949 medical discharge 
examination report indicates that the Veteran's vision was 
normal.  Although the Veteran has stated that he did not undergo 
any physical examination upon discharge, as explained above, the 
Board finds these statements to lack credibility.  See Madden, 
125 F.3d at 1481.  The evidence of record contains no objective 
medical evidence indicating a diagnosis of glaucoma until, at the 
earliest, 1996.  Such significant lapses in time between the 
recorded onset of medical disorders and the Veteran's discharge 
from service weigh against the instant claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In support of his claim, the Veteran submitted an April 2005 
statement from a private examiner, indicating that the Veteran's 
glaucoma disorder was caused by a left eye injury during service.  
However, the examiner did not detail any clinical findings in 
support of his conclusion.  Black v. Brown, 5 Vet. App. 177, 180 
(1995) (finding a medical opinion inadequate when unsupported by 
clinical evidence).  Instead, he stated that the Veteran told him 
he had injured his eye during service and had noticed a loss of 
vision in his eye at the time.  The Board notes that a bare 
transcription of lay history, unenhanced by additional comment by 
the transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In this instance, 
the Veteran's service treatment records contain no notation 
regarding diagnosis or treatment for an eye disorder.  A bare 
conclusion, even one reached by a medical professional, is not 
probative without a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  As such, the Board finds the 
April 2005 statement to lack probative value in this matter.  

The Board understands that the Veteran has stated that he 
incurred glaucoma as a result of an accident in service.  
However, his statements indicating treatment for an eye disorder 
in service are contradicted by the service treatment records and 
the normal May 1949 service discharge examination report.  See 
e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994) (indicating that 
contemporaneous evidence has greater probative value than history 
as reported by a lay witness).  The record does not contain any 
objective evidence of an eye disorder during service and no 
probative medical evidence indicating a link between the 
Veteran's current glaucoma disorder and any injury in service.  
As such, the Board finds that the preponderance of evidence 
weighs against the Veteran's claim for service connection.  
Therefore, the Veteran's claim must be denied.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim for 
service connection for glaucoma must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert, 1 Vet. App. 49, 56 (1990).






ORDER

The claim for service connection for pulmonary tuberculosis is 
reopened.  To that extent, the appeal is granted.

Entitlement to service connection for pulmonary tuberculosis is 
denied.

The claim for service connection for glaucoma is reopened.  To 
that extent, the appeal is granted.

Entitlement to service connection for glaucoma is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


